            Case 1:21-cv-02816-PAE Document 9 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PAREDES

                                       Plaintiff,                      21 Civ. 2816 (PAE)
                        -v-
                                                                             ORDER
 ARAMARK MANAGEMENT SERVICES LIMITED
 PARTNERSHIP,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       An initial pretrial conference is currently scheduled for August 10, 2021. The parties

have, however, failed to file a joint letter or case management plan in a timely manner per the

Court’s individual rules. This conference is therefore adjourned until August 18, 2021 at 2:00

p.m. This conference will be held telephonically. The parties should call into the Court’s

dedicated conference line at (888) 363-4749, and enter Access Code 468-4906, followed by the

pound (#) key. Counsel are directed to review the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, found at https://nysd.uscourts.gov/hon-paul-engelmayer, for

the Court’s procedures for telephonic conferences and for instructions for communicating with

chambers.

       SO ORDERED.


                                                             PaJA.�
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: August 10, 2021
       New York, New York
